Citation Nr: 0200499	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  99 03 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to June 
1979.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran was afforded a hearing before RO personnel in 
March 1999.  A transcript of this hearing has been associated 
with the claims folder.  In August 2000, the Board denied the 
veteran's claim.  However, when it was learned that the 
veteran had had a request for a videoconference hearing 
pending at the time of the August 2000 decision, the Board 
recalled the case from the RO and then remanded the case to 
the RO in January 2001 to arrange for the veteran to be 
scheduled for a hearing before the Board via 
videoconferencing.  In August 2001, the veteran testified 
before the undersigned Member of the Board.  A transcript of 
the hearing testimony has been associated with the claims 
file.

In a separate decision, the Board decision of August 2000 has 
been vacated.  The Board member who conducted the August 2001 
hearing will consider the veteran's claim as if the August 
2000 decision by the Board had never been issued.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  66 Fed. Reg. 46520 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran testified before the undersigned member of the 
Board in August 2001 that he was present in the airmen's club 
when a fight broke out near him.  Review of the record shows 
that he identified as an additional stressor his inability to 
pursue his chosen vocation in the military because he could 
not provide biographical data about his biological mother.  
He reported he was separated administratively from service 
during his first year as a "Section 8" because he was 
unable to adapt or to deal with the stress of life in 
service.

Service medical records show that the veteran reported to 
emergency for a change in behavior and was scheduled for a 
mental health consultation, but that he left the area before 
he could be evaluated.  His service personnel records, 
including any records of administrative discharge, are not 
present in the claims file.  The veteran's service personnel 
records must be obtained including, but not limited to, his 
evaluations, performance remarks, any administrative or 
disciplinary actions, and copies of orders.  And another 
request should be made for additional service medical 
records, including any clinical medical records and mental 
hygiene records.  See 66 Fed. Reg. 45631 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(2)).  If, following this 
development, the RO finds it necessary to request special 
development under M21-1, Part III, 5.14(c)(5), involving 
stressors that are the result of personal assault, or by the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)-including but not limited to unit history reports 
and morning reports-it should do so.

The veteran should be advised that when requested to provide 
information, it is essential that he provide specific 
information concerning events, dates, places, and persons 
involved and units involved for a meaningful search for, and 
verification of, information to be conducted.  For example, 
it would be very helpful if the veteran could recall the 
names of the individuals injured in the barroom brawl, and 
the approximate date and time of the incident.

The veteran also testified in August 2001 that he has been 
diagnosed with PTSD by his private treating physician, a Dr. 
Sutton of Fairhope or Spanish Fort, Alabama, and that he 
receives treatment for his psychiatric disability from the VA 
Medical Center (MC) in Mobile, Alabama.  Yet, the most recent 
VA treatment records in the claims folder are dated in 1999.  
The veteran further reported that he has been found disabled 
by the Social Security Administration (SSA) due to a 
diagnosis of paranoid schizophrenia.  A July 1999 decision by 
SSA is of record and confirms the veteran's testimony, 
referencing treatment notes by a Dr. George S. Sutton.  A 
list of exhibits accompanies the decision, but the medical 
records SSA relied on in making its decision are not all of 
record.  Moreover, VA treatment records reveal that the 
veteran was in prison.  VA treatment records and SSA records 
must be obtained, and the RO must attempt to obtain private 
medical records, including those of Dr. Sutton and any 
treatment that may have been accorded the veteran in jail.  
See 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1),(2)).

Finally, the Board observes that the veteran has not 
undergone VA examination.  In the present case, the Board 
finds it would be helpful to afford the veteran a VA 
examination to determine the nature, extent, and etiology of 
his present psychiatric conditions.  See 66 Fed. Reg. 45631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his psychiatric 
problems.  The RO should also request the 
appellant to authorize release of private 
medical records to VA.  The RO should 
request that all identified health care 
providers furnish eligible copies of all 
medical records of treatment accorded the 
veteran for his psychiatric disabilities 
that are not already of record.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran for his psychiatric disabilities 
by Dr. George S. Sutton of Fairhope or 
Spanish Fort, Alabama, and by Bay Area 
Community Medicine, P.C. and the VAMC in 
Mobile, Alabama, and any other VAMC he 
may identify since his discharge from 
active service in 1979.

2.  The RO should make a specific attempt 
to obtain any additional service medical 
records, including any and all clinical 
records and mental hygiene records, and 
service personnel records in existence 
under the veteran's service number, 
including copies of performance 
evaluations, awards, citations, any 
administrative or disciplinary actions, 
and copies of orders.

3.  If service clinical records, mental 
hygiene records, or service personnel 
records are unavailable, the RO should 
request supporting evidence from 
alternative sources, including, but not 
limited to, personnel reports and any 
other alternative sources the veteran may 
have identified.  If necessary, the RO 
should request that the veteran augment 
the information that he has already 
provided.

4.  The RO should request that SSA 
provide copies of the medical records it 
relied upon in finding the veteran 
disabled. 

5.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
See 66 Fed. Reg. 45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(e)).

6.  Following this development, if the RO 
finds that specialized development is 
warranted under M21-1, Part III, 
5.14(c)(5), involving stressors that are 
the result of personal assault, or by the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR)-including but 
not limited to unit history reports and 
morning reports-it should do so.

7.  The RO should afford the veteran an 
opportunity to procure lay statements 
from witnesses to those incidents he 
identifies as stressors, or who may have 
witnessed any change in his performance 
or behavior while inservice.

8.  After all the above requested 
evidence has been received, the veteran 
should be scheduled for an examination to 
determine the nature and etiology of his 
psychiatric disabilities.  After 
reviewing the records and examining the 
veteran, the examiner should identify all 
psychiatric pathology and express an 
opinion as to the etiology and date of 
onset of any psychiatric disability that 
is present.  The examiner should state 
whether it is as likely as not that the 
veteran's psychiatric disabilities, to 
include PTSD, are the result of the 
stressors he has identified including, 
but not limited to, the barroom brawl he 
witnessed and his inability to provide 
information about his natural mother, 
which resulted in his not being allowed 
to pursue his chosen vocation in service.  
In the alternative, the examiner is 
requested to offer an opinion as to 
whether it is as likely as not that the 
veteran's psychiatric disabilities, 
including PTSD, began during his military 
active service or is related to any 
incident of such service.

9.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

10.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  If 
requested to appear for examination, the veteran is reminded 
that it is his responsibility to report for examination as 
scheduled, and in the development of his case, and that the 
consequences for failing to report for VA examination without 
cause may include denial of his claim.  38 C.F.R. § 3.158, 
3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



